Quillian, Judge.
The appellee filed a claim against the appellants for a sum which it alleged was due for materials and labor used in connection with roofing work done on the appellants’ home. Upon the trial of the case a judgment was rendered for the appellee. The appellant appealed and the case is here for review. Held:
The appeal was upon the ground that the evidence did not support the verdict. There was evidence as to whether the roofing job was done correctly. The president of the appellee testified that the job was done in a proper manner and in his opinion any leaks were due to water which was coming through the penthouse on the roof and not due to the roofing which his company had installed. The appellants had evidence that the roof leaked and that the roofing job was not done in a proper manner.
The evidence while conflicting was sufficient to support the verdict.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.